DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 26, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunk et al. (US Patent Application Pub. No.: US 2005/0099086 A1) in view of Overton (US Patent No.: 5051634).

Overton discloses the triangular projection (reference numeral 36) being a lesser height than a height of the teeth (reference numeral 32, see figures 1, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lesser height of the triangular projection as disclosed by Overton for the triangular projection of Schunk et al. for the dissipation of heat (see Overton’s column 2, lines 7-12).  
For claim 3, Schunk et al. disclose at least one wedge (reference numeral 21) used to close each slot (see figure 3).  
For claim 6, Schunk et al. disclose the claimed invention of a stator (see figure 1) for an electric machine having a generally cylindrical body provided an inner surface and an outer surface (see figure 1), the inner surface including slots (reference numeral 7) defining inwardly facing teeth (reference numeral 2) configured to receive prewound coils (reference numeral 6) thereonto (see figure 1); each slot including a generally triangular projection (reference numeral 3) configured and sized as to be in proximity of 
Overton discloses the triangular projection (reference numeral 36) being a lesser height than a height of the teeth (reference numeral 32, see figures 1, 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lesser height of the triangular projection as disclosed by Overton for the triangular projection of Schunk et al. for the dissipation of heat (see Overton’s column 2, lines 7-12).  
For claim 8, Schunk et al. disclose at least one wedge (reference numeral 21) used to close each slot (see figure 3).  

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunk et al. in view of Overton as applied to claims 1 and 6 above, and further in view of Sadarangani et al. (Foreign Patent Document No.: EP 2136455 A1).
For claims 2 and 7, Schunk et al. in view of Overton disclose the claimed invention except for the generally triangular projection including a triangular void.  Sadarangani et al. disclose the triangular projection including a triangular void (reference numeral 20, see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the triangular void as disclosed by Sadarangani et al. for the triangular projection of Schunk et al. in view of Overton for providing cooling circulation in the device (see Sadarangani et al.’s paragraph [0023]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834